DETAILED ACTION
	This Office action is based on the amendments filed September 2, 2020 for application 15/499,144.  Claims 1 and 14 have been amended, claims 6, 7, 10, and 11 have been cancelled, and claims 20-24 have been newly added; claims 1-5, 8, 9, and 12-24 are currently pending, wherein claims 14-19 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because the term “agasint” as recited in line 13 appears to be a misspelling of “against”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 9, 12, 13, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “the wearer” in line 5; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the wearer” as recited in line 5 of claim 1 will be interpreted as “a wearer”.
Claims 2-5, 8, 9, 12, 13, and 20-24 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 13, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent 5,765,224) in view of Johnson (US Patent 8,449,484).
Regarding claim 1, Johnson (‘224) discloses a posture training device (garment 10 + wrap structure 49) (Figs. 1-4; column 4, lines 56-59) comprising:
a belt (garment 10) having a body contacting portion having a body contact surface extending between a first edge and a second edge, wherein the belt (10) comprises a first end (panel 26) and a second end (panel 27) adapted to be adjustably, releasably coupled together to secure the posture training device around a midsection of a wearer (Fig. 5; column 3, lines 26-27 & 65-67; column 4, line 1);

at least one band (wrap structure 49) having a first band end (flap 50) adapted to adjustably, releasably couple to the first end (26) of the belt (10), a second band end (flap 51) adapted to adjustably, releasably coupled to the second end (27) of the belt (10), and an intermediate portion (panel 52) overlapping with the vertebrae contact portion (11) (Figs. 1 & 6; column 5, lines 17-20 & 40-41);
wherein the at least one band (49) is capable of adjusting a pressure applied against the vertebrae contact portion (11) and against the at least one vertebrae of the wearer (Fig. 4; column 5, lines 46-54).
However, Johnson (‘224) fails to teach that the vertebrae contact portion has a concave surface extending between a first end and a second end thereof, wherein the concave portion has a predetermined depth.
Johnson (‘484) discloses a device (back belt 100) comprising a vertebrae contact portion (lumbar support assembly 200) having a concave surface (dome 240) extending between a first end and a second end of the vertebrae contact portion (200), the concave surface (240) having a predetermined depth, wherein the concave surface (240) is configured to contact and support at least one vertebrae when the device (100) is secured around a midsection of a wearer (Figs. 1 & 10-14; column 5, lines 7-23).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the vertebrae contact portion (11) of device taught by Johnson (‘224) to have a concave surface extending between a first end and a second end thereof and having a predetermined depth as taught by Johnson (‘484) for the purpose of enabling the device to realign and tone back and stomach muscles in both preventative and treatment applications (Johnson ‘484: column 2, lines 15-18).

Regarding claim 2, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘484) further discloses that the concave surface (240) has a predetermined depth of at least 0.5 cm (1/4 inch = 0.635 cm) (column 10, lines 6-9).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the concave surface (240) of device taught by the combination of Johnson (‘224) and Johnson (‘484) to have a predetermined depth of at least 0.5 cm as taught by further Johnson (‘484) for the purpose of allowing the concave surface (240) to nestle in the lower lumbar area of the wearer’s back.
Regarding claim 3, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘484) further discloses that the concave surface (240) includes a curved surface and has a length along a longitudinal axis of 3 ½ inches (equal to 8.89 cm) (column 10, lines 6-9) which is within Applicant’s disclosed range of suitable lengths for the concave surface of between 6 and 12 cm [0036].
Although the combination of Johnson (‘224) and Johnson (‘484) fails to expressly teach that a tangent of a first end portion of the curved surface and a tangent of a second end portion of the curved surface intersect at a predetermined angle between 30° and 75°, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the concave surface of the device taught by the combination of Johnson (‘224) and Johnson (‘484) such that an angle between tangent lines of first and second end In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, since Johnson (‘484) discloses the same general dimensions of the concave surface with respect the depth and length, discovering the optimum or workable range of the angle between the tangent lines would be obvious based on routine experimentation.
Regarding claim 4, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, but fails to teach that that concave surface includes a plurality of linear segments such that a first end section and a second end section are coupled to a middle section at a predetermined angle between 15° and 75°.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the concave surface of the device taught by the combination of Johnson (‘224) and Johnson (‘484) to include a plurality of linear segments such that a first end section and a second end section are coupled to a middle section at a predetermined angle between 15° and 75° since Applicant has not disclosed that a concave surface formed by linear segments solves any stated problem that cannot be solved by a concave surface formed by a curved surface or is anything more than an obvious variant of shapes or configurations a person ordinary having skill in the art would find obvious for the purpose of forming a concave surface adapted for contacting and supporting at least one vertebrae of a wearer.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 12 and 13, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘224) further discloses that the first edge of the belt (10) can contact the wearer at approximately the xiphoid process, the second edge of the belt (10) can contact the wearer at approximately the superior approximately the L3 vertebrae (Figs. 1-4).
Regarding claim 20, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘224) further discloses that the intermediate portion (52) of the at least one band (49) is coupled to the belt (10) (column 5, lines 50-54).
Regarding claim 21, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘224) further discloses that the at least one band (49) comprises an elastic portion (stretchable panels 52, 53) (Fig. 5; column 5, lines 21-22).
Regarding claim 22, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘224) further discloses that when device is being worn, the vertebrae contact portion (11) is positioned between the wearer and the at least one band (49) (Fig. 4).
Regarding claims 23 and 24, the combination of Johnson (‘224) and Johnson (‘484) discloses the invention substantially as claimed, as described above, and Johnson (‘224) further discloses that the first band end (50) is adapted to adjustably, releasably couple to the first end (26) of the belt (10) via a hook-and-loop fastener (56a), and the second band end (51) is adapted to adjustably, releasably couple to the second end (27) of the belt via a hook-and-loop fastener (Velcro®) (Figs. 1-2; column 4, lines 25-30 & 39-44).

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (‘224) in view of Johnson (‘484) as applied to claim 1 above, and in further view of Pongratz (US Patent Pub. 2017/0143528) (which claims priority from provisional application 62/257,297 filed November 19, 2015).

Pongratz discloses a device (100) comprising a concave surface (compression plate 118) and a force transfer layer (protecting padding 120) coupled to the device (100) such that the when the device (100) is worn, the force transfer layer (120) is positioned between a wearer and the concave surface (118), wherein the force transfer layer (120) is formed of a material that is capable of distributing force from the device (100) in a more focused manner to the wearer, and wherein the force transfer layer (120) comprises a gel or liquid encapsulated in a polymeric material (122) (Fig. 6; ¶ 0030 & 0043).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by the combination of Johnson (‘224) and Johnson (‘484) to include a force transfer layer to be positioned between the concave surface (240) of the vertebrae contact portion (11) and the wearer when worn as taught by Pongratz for the purpose of providing additional protection for the comfort of the wearer.

Response to Arguments
Applicant’s arguments filed September 2, 2020 have been considered but are moot because they do not apply to the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/5/2021